Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 10-12 and 17 have been amended; No claims have been added; Claims 18-20 canceled. Claims 1-17 are subject to examination.
Acknowledgement is made to the Applicant’s amendment to claim 17 for not to be interpreted under 35 U.S.C. 112(f).
Acknowledgement is made to the Applicant’s amendment to claim 11-12 to obviate the previous objection. The previous objection to claim 11-12 is hereby withdrawn.
Acknowledgement is made to the Applicant’s amendment to claim 10-12 to obviate the previous 112(b) rejection. The previous 112(b) rejection to claim 10-12 is hereby withdrawn.

Response to Arguments
Applicant's arguments filed 11/30/2021, have been fully considered but they are not persuasive for the following reasons:

Applicant's Argument:
preset time-frequency position.
By contrast, claim 1 discloses that the terminal receives a signal at a preset first
time-frequency position. Especially, the time-frequency position is a preset time-frequency position.
Therefore, JIANG fails to disclose the above features of claim 1."

Examiner's Response:
The Examiner respectfully disagrees. The JIANG reference teaches the limitations "receiving at a preset first time-frequency position, by a terminal, a signal sent by a base station". JIANG teaches that the base station indicates configuration information to each terminal in an explicit manner prior to transmitting a subsequence. The configuration information includes time-domain resource information of each subsequence and frequency-domain resource information of each subsequence and the terminal receives a subsequence transmitted by the base station (Par. 0043-0045). Since the base station configures the terminal with time-domain and frequency-domain resource information of each subsequence prior to transmitting the subsequence, the examiner contends that time-domain and frequency-domain resource information, are in fact, preset time-frequency position. The Examiner advises the applicant to further define the “preset” limitation of the claims. By this rationale, JIANG teaches the limitations "a preset first time-frequency position” and therefore the rejection is maintained. See rejection below.

Regarding all other arguments presented by Applicant, the arguments are substantially the same as those which have already been addressed above and, in the interest of brevity, the Examiner directs Applicant to those responses above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “A signal transmission apparatus, comprising: a processor and a storage device, wherein the storage device stores processor-executable programs, and the programs comprise: Page 6 of 14a receiving module …”. It is unclear if the receiving module is part of the programs. It is suggested that claim 17 be amended to recite “A signal transmission apparatus, comprising: a processing circuitry and a storage device, wherein the storage device stores processor-executable programs, and the processing circuitry comprise: Page 6 of 14a receiving module …”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JIANG et al. (JIANG hereafter) (US 20210007053 A1).

Regarding claim 1, JIANG teaches, A signal transmission method, comprising: 
receiving at a preset first time-frequency position (JIANG; indicating, to each terminal of the at least two terminals, configuration information … The configuration information includes … time-domain resource information of each subsequence and frequency-domain resource information of each subsequence, Par. 0043), by a terminal, a signal sent by a base station (JIANG; receiving a subsequence transmitted by a base station, Par. 0114); and 
detecting, by the terminal, the signal (JIANG; detecting whether a target subsequence matching the currently received subsequence, Par. 0115; In a case that a detection result shows that the terminal has received a subsequence … the UE enters into a wake-up state, Par. 0119), and determining whether to detect a physical downlink channel according to a detection result for the signal (JIANG; If the UE detects the wake-up signal, the UE blindly detects the Paging signal or the PDCCH, Par. 0008; a wake-up signal … through a sequence, Par. 0012).  

Regarding claim 13, JIANG teaches, A signal transmission method, comprising: 
sending, by a base station (JIANG; receiving a subsequence transmitted by a base station, Par. 0114), a signal at a preset first time-frequency position (JIANG; indicating, to each terminal of the at least two terminals, configuration information … The configuration information includes … time-domain resource information of each subsequence and frequency-domain resource information of each subsequence, Par. 0043); and 
determining, by the base station, whether to send a physical downlink channel according to the signal (JIANG; If the UE detects the wake-up signal, the UE blindly detects the Paging signal or the PDCCH, Par. 0008; a wake-up signal … through a sequence, Par. 0012).

Regarding claim 17, JIANG teaches, A signal transmission apparatus, a processor and a storage device, wherein the storage device stores processor-executable programs, and the programs comprise (JIANG; terminal, Par. 0043): 
a receiving module (terminal), which is configured to receive, at a preset first time-frequency position (JIANG; indicating, to each terminal of the at least two terminals, configuration information … The configuration information includes … time-domain resource information of each subsequence and frequency-domain resource information of each subsequence, Par. 0043), a signal sent by a base station (JIANG; receiving a subsequence transmitted by a base station, Par. 0114); and 
a detecting module, which is configured to detect the signal (JIANG; detecting whether a target subsequence matching the currently received subsequence, Par. 0115; In a case that a detection result shows that the terminal has received a subsequence … the UE enters into a wake-up state, Par. 0119), and determine whether to detect a physical downlink channel according to a detection result for the signal (JIANG; If the UE detects the wake-up signal, the UE blindly detects the Paging signal or the PDCCH, Par. 0008; a wake-up signal … through a sequence, Par. 0012).

Regarding claim 2, JIANG teaches, The method of claim 1, wherein the determining whether to detect the physical downlink channel according to the detection result for the signal comprises: 
in condition that the signal is determined to be a first signal by the terminal, detecting, by the terminal, the physical downlink channel (JIANG; If the UE detects the wake-up signal, the UE blindly detects the Paging signal or the PDCCH, Par. 0008); 
in condition that the signal is determined to be a second signal by the terminal, not detecting, by the terminal, the physical downlink channel (JIANG; If the UE detects the go-to-sleep signal, the UE does not blindly detect the Paging signal or the PDCCH, Par. 0010).  

Regarding claim 4, JIANG teaches, The method of claim 1, wherein the detecting, by the terminal, the signal, and determining whether to detect the physical downlink channel according to the detection result for the signal comprises: 
detecting, by the terminal, the signal according to a connection mode (JIANG; In each DRX cycle of an idle state … detects the wake-up signal, Par. 0008); 
in condition that the terminal is in a first connection mode, detecting, by the terminal, the physical downlink channel only when the signal is detected to be a seventh signal (JIANG; In each DRX cycle of an idle state … detects the wake-up signal. If the UE detects the wake-up signal, the UE blindly detects the Paging signal or the PDCCH, Par. 0008); or 
in condition that the terminal is in a second connection mode, detecting, by the terminal, the physical downlink channel only when the signal is detected to be an eighth signal.  

Regarding claim 14, JIANG teaches, The method of claim 13, wherein the determining, by the base station, whether to send the physical downlink channel according to the signal comprises: 
in condition that the signal is a first signal, sending, by the base station, a physical downlink channel corresponding to the signal (JIANG; If the UE detects the wake-up signal, the UE blindly detects the Paging signal or the PDCCH, Par. 0008); 
in condition that the signal is a second signal, not sending, by the base station, a physical downlink channel corresponding to the signal (JIANG; If the UE detects the go-to-sleep signal, the UE does not blindly detect the Paging signal or the PDCCH, Par. 0010).

Regarding claim 16, JIANG teaches, The method of claim 13, wherein the sending, by the base station, the signal at the preset first time-frequency position comprises: 
sending, by the base station, the signal according to the connection mode of the terminal (JIANG; In each DRX cycle of an idle state … detects the wake-up signal, Par. 0008); 
in condition that the terminal is in a first connection mode, sending, by the base station, the corresponding physical downlink channel only when the signal sent by the base station is a seventh signal (JIANG; In each DRX cycle of an idle state … detects the wake-up signal. If the UE detects the wake-up signal, the UE blindly detects the Paging signal or the PDCCH, Par. 0008); or 
in condition that the terminal is in a second connection mode, sending, by the base station, the corresponding physical downlink channel only when the signal sent by the base station is an eighth signal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, 5-8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIANG in view of HWANG et al. (HWANG hereafter) (US 20210153163 A1).

Regarding claim 3, JIANG teaches, The method of claim 1, wherein the determining whether to detect the physical downlink channel according to the detection result for the signal comprises: 
detecting, by the terminal, the signal according to a connection mode (JIANG; In each DRX cycle of … an RRC connected state … detects the wake-up signal, Par. 0008); 
in condition that the terminal is in a first connection mode (RRC connected state), in response to determining that the signal, detecting, by the terminal, the physical downlink channel (JIANG; In each DRX cycle … an RRC connected state, before a UE blindly detects the Paging signal or the PDCCH, a base station transmits a go-to-sleep signal to the UE, and the UE wakes up at a corresponding time, and detects the go-to-sleep signal. If the UE detects the go-to-sleep signal … otherwise, the UE blindly detects the Paging signal or the PDCCH (i.e., waking up), Par. 0010); and in response to determining that the signal is a fourth signal (go-to-sleep signal), not detecting, by the terminal, the physical downlink channel (JIANG; If the UE detects the go-to-sleep signal, the UE does not blindly detect the Paging signal or the PDCCH (i.e., continuing to sleep), Par. 0010); or 
in condition that the terminal is in a second connection mode, in response to determining that the signal is a fifth signal, detecting, by the terminal, the physical downlink channel; and in response to determining that the signal is a sixth signal, not detecting, by the terminal, the physical downlink channel.  
JIANG fails to explicitly teach,
the signal is a third signal.
However, in the same field of endeavor, HWANG  teaches, 
the signal is a third signal (HWANG; a WUS may be used for a base station to notify a particular wireless device or a group of wireless devices that a PDCCH (or MPDCCH or NPDCCH) is transmitted, Par. 0237). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of JIANG to include the use of WUS as taught by HWANG in order to limit blind detection (HWANG; Par. 0239).

Regarding claim 5, JIANG teaches, The method of claim 1. 
	JIANG fails to explicitly teach,
wherein the first time-frequency position comprises: 
a narrowband where the signal is located comprised in a frequency domain position of the first time-frequency position (The IoT communication operating on such a reduced bandwidth can be called NB (Narrow Band) IoT communication, Par. 0106); wherein the narrowband where the signal is located is a paging narrowband, or a narrowband where a physical downlink control channel (PDCCH) is located.  
However, in the same field of endeavor, HWANG  teaches, 
a narrowband where the signal is located comprised in a frequency domain position of the first time-frequency position; wherein the narrowband where the signal is located is a paging narrowband, or a narrowband where a physical downlink control channel (PDCCH) is located (HWANG; A frequency resource region in which the WUSO window is present may be the same as a frequency resource region in which a PO is positioned, Par. 0013; The IoT communication operating on such a reduced bandwidth can be called NB (Narrow Band) IoT communication, Par. 0106). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of JIANG to include the use of narrow band as taught by HWANG in order to communicate with IoT devices (HWANG; Par. 0106).

Regarding claim 6, JIANG teaches, The method of claim 1. 
JIANG fails to explicitly teach,
wherein the first time-frequency position comprises: 
a resource block where the signal is located comprised in a frequency domain position of the first time-frequency position; 
wherein the resource block where the signal is located is one of: a resource block in a paging narrowband determined according to a terminal index, a resource block where paging is located, or a resource block where a PDCCH is located.  
However, in the same field of endeavor, HWANG  teaches, 
wherein the first time-frequency position comprises: 
a resource block where the signal is located comprised in a frequency domain position of the first time-frequency position (HWANG; A block used by the WUS is defined as a wake-up signal block (WUSB), and a repetition size of the WUSB is determined based on a higher-layer parameter configured for the WUS and a higher-layer parameter configured for the paging message, Par. 0017; A radio resource used to transmit a generated WUS may be defined as a block that includes one or more Res, Par. 0208); 
wherein the resource block where the signal is located is one of: a resource block in a paging narrowband determined according to a terminal index, a resource block where paging is located, or a resource block where a PDCCH is located (HWANG; A frequency resource region in which the WUSO window is present may be the same as a frequency resource region in which a PO is positioned, Par. 0013; The IoT communication operating on such a reduced bandwidth can be called NB (Narrow Band) IoT communication, Par. 0106). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of JIANG to include the use of frequency resource region as taught by HWANG in order to place WUS (HWANG; Par. 0013).

Regarding claim 7, JIANG teaches, The method of claim 1.
JIANG fails to explicitly teach,
wherein the first time-frequency position comprises: 
a subframe where the signal is located comprised in a time domain position of the first time-frequency position; 
wherein the subframe where the signal is located is determined according to at least one of: a starting position of a PDCCH search space, a discontinuous reception (DRX) starting position or an extended DRX (eDRX) starting position, a first offset, or a number of repetitions of the signal; 
wherein the first offset is configured via high-layer signaling or is preset, and the number of repetitions of the signal is configured via high-layer signaling.  
However, in the same field of endeavor, HWANG  teaches, 
wherein the first time-frequency position comprises: 
a subframe where the signal is located comprised in a time domain position of the first time-frequency position (HWANG; the start subframe of a WUSO window may be determined to be an n-n.sub.w_offsetth subframe, Par. 0150); 
wherein the subframe where the signal is located is determined according to at least one of: a starting position of a PDCCH search space, a discontinuous reception (DRX) starting position or an extended DRX (eDRX) starting position, a first offset (HWANG; when a PO is configured in a particular nth subframe, the start subframe of a WUSO window may be determined to be an n-n.sub.w_offsetth subframe, Par. 0150), or a number of repetitions of the signal; 
wherein the first offset is configured via high-layer signaling (HWANG; the value of n.sub.w_offset may be a value set by a higher-layer parameter … a may be indicated via a higher-layer signal, Par. 0150-0151) or is preset, and the number of repetitions of the signal is configured via high-layer signaling (HWANG; A WUSB repetition size may be indicated through a higher-layer signal configured for a WUS, Par. 0212). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of JIANG to include the use of time region as taught by HWANG in order to place WUS (HWANG; Par. 0150).

Regarding claim 8, JIANG teaches, The method of claim 7. 
JIANG fails to explicitly teach,
wherein the first time-frequency position comprises: 
an orthogonal frequency division multiplexing (OFDM) symbol where the signal is located comprised in a time domain position of the first time-frequency position; 
wherein the OFDM symbol where the signal is located is one of: 
at least one of a second OFDM symbol and a third OFDM symbol in the subframe under conventional coverage; 
symbols in the subframe from an ml-th OFDM symbol to an end of the subframe under coverage enhancement; or 
symbols in the subframe from an m2-th OFDM symbol to an end of the subframe; wherein ml and m2 are positive integers greater than or equal to 0.  
However, in the same field of endeavor, HWANG  teaches, 
wherein the first time-frequency position comprises: 
an orthogonal frequency division multiplexing (OFDM) symbol where the signal is located comprised in a time domain position of the first time-frequency position (HWANG; In a structure in which a WUS is mapped to a resource, when one WUS or repeated WUSs use consecutive symbols, Par. 0257; the size of a used OFDM symbol, Par. 0246); 
wherein the OFDM symbol where the signal is located is one of: 
symbols in the subframe from an m2-th OFDM symbol to an end of the subframe; wherein ml and m2 are positive integers greater than or equal to 0 (HWANG; The used time unit may be one symbol, one slot, or one subframe, or may be the number of symbols required to map one WUS to a resource, Par. 0257). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of JIANG to include the use of OFDM symbols as taught by HWANG in order to place WUS (HWANG; Par. 0257).

Regarding claim 15, JIANG teaches, The method of claim 13, wherein sending, by the base station, the signal at the preset first time-frequency position comprises: 
sending, by the base station, the signal according to a connection mode of a terminal (JIANG; In each DRX cycle of … an RRC connected state … detects the wake-up signal, Par. 0008); 
wherein in condition that the terminal is in a first connection mode (RRC connected state), in response to the signal sent by the base station, sending, by the base station, the corresponding physical downlink channel (JIANG; In each DRX cycle … an RRC connected state, before a UE blindly detects the Paging signal or the PDCCH, a base station transmits a go-to-sleep signal to the UE, and the UE wakes up at a corresponding time, and detects the go-to-sleep signal. If the UE detects the go-to-sleep signal … otherwise, the UE blindly detects the Paging signal or the PDCCH (i.e., waking up), Par. 0010); and in response to the signal sent by the base station being a fourth signal (go-to-sleep signal), not sending, by the base station, the physical downlink channel (JIANG; If the UE detects the go-to-sleep signal, the UE does not blindly detect the Paging signal or the PDCCH (i.e., continuing to sleep), Par. 0010); or 
in condition that the terminal is in a second connection mode, in response to the signal sent by the base station being a fifth signal, sending, by the base station, the corresponding physical downlink channel; and in response to the signal sent by the base station being a sixth signal, not sending, by the base station, the physical downlink channel. 
JIANG fails to explicitly teach,
being a third signal.
However, in the same field of endeavor, HWANG  teaches, 
being a third signal (HWANG; a WUS may be used for a base station to notify a particular wireless device or a group of wireless devices that a PDCCH (or MPDCCH or NPDCCH) is transmitted, Par. 0237). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of JIANG to include the use of WUS as taught by HWANG in order to limit blind detection (HWANG; Par. 0239).


Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIANG in view of HWANG and in further view of DO (DO hereafter) (US 20090116459 A1).

Regarding claim 9, JIANG teaches, The method according to claim 1, further comprising: 
determining a Zadoff-Chu (ZC) sequence corresponding to the signal (JIANG; the predetermined sequence may be at least one of a ZC sequence, Par. 0039), wherein the terminal determines a root sequence index of the ZC sequence (JIANG; a wake-up state or a sleep state is indicated through different root sequences, Par. 0040).
JIANG fails to explicitly teach,
a root sequence index of the ZC sequence according to a cell index; or 
determining a ZC sequence and a pseudo-noise (PN) sequence corresponding to the signal, wherein the terminal determines a root sequence index of the ZC sequence according to a cell index and determines an initial value of the PN sequence according to a terminal index;  
wherein a length of a sequence is determined according to at least one of: a number of sub-carriers in a frequency domain occupied by the signal, or a number of OFDM symbols in a time domain occupied by the signal.  
However, in the same field of endeavor, HWANG  teaches, 
a root sequence index of the ZC sequence to a cell index (HWANG; u.sub.s is a value that determines the root sequence index of the ZC sequence, Par. 0255; u.sub.s may be used to distinguish information. In this case, expressed information may be … a cell ID, Par. 0249);
wherein a length of a sequence is determined according to at least one of: a number of sub-carriers in a frequency domain occupied by the signal, or a number of OFDM symbols in a time domain occupied by the signal (HWANG; The used time unit may be one symbol, one slot, or one subframe, or may be the number of symbols required to map one WUS to a resource, Par. 0257). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of JIANG to include the use of equation as taught by HWANG in order to generate sequence (HWANG; equation 8).
JIANG-HWANG fails to explicitly teach,
according to a cell index.
However, in the same field of endeavor, DO   teaches, 
according to a cell index (DO; When one sequence index is provided from the sequence index table 201 according to the cell ID mapping scheme, the complex sequence generator 205 generates a root sequence having the sequence index, Par. 0051). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of JIANG-HWANG to include the use of cell ID as taught by DO  in order to generate root sequence (DO ; Par. 0122).

Regarding claim 10, JIANG-HWANG-DO teaches, The method of claim 9, 
	wherein the determining whether to detect the physical downlink channel according to the detection result for the signal comprises: 
in condition that the signal is determined to be a first signal by the terminal, detecting, by the terminal, the physical downlink channel (JIANG; If the UE detects the wake-up signal, the UE blindly detects the Paging signal or the PDCCH, Par. 0008); 
in condition that the signal is determined to be a second signal by the terminal, not detecting, by the terminal, the physical downlink channel (JIANG; If the UE detects the go-to-sleep signal, the UE does not blindly detect the Paging signal or the PDCCH, Par. 0010);
wherein determining, by the terminal, a cyclic shift index of the ZC sequence comprised in the first signal according to a cyclic shift index 1 corresponding to the first signal (JIANG; At least one subsequence in the predetermined subsequence set is a root sequence of a predetermined sequence, or is obtained by a predetermined sequence subjected to different cyclic shifts, Par. 0039; root sequence 0 is used to indicate that UE A is in a sleep state , Par. 0067 & DO; the complex sequence generator 205 generates a root sequence having the sequence index and generates two complex sequences having a cyclic shift index, par. 0051), and determining, by the terminal, a cyclic shift index of the ZC sequence comprised in the second signal according to a cyclic shift index 2 corresponding to the second signal (JIANG; a wake-up state or a sleep state is indicated through different root sequences, par. 0040); 
wherein the cyclic shift index 1 and the cyclic shift index 2 are pre-determined values (DO; When one sequence index is provided from the sequence index table 201 according to the cell ID mapping scheme, Par. 0051), or are cyclic shift indexes having a maximum cyclic shift spacing between the cyclic shift indexes.  

Regarding claim 11, JIANG-HWANG-DO teaches, The method of claim 9, 
	wherein the determining whether to detect the physical downlink channel according to the detection result for the signal comprises: 
detecting, by the terminal, the signal according to a connection mode (JIANG; In each DRX cycle of an idle state or an RRC connected state, Par. 0008); 
in condition that the terminal is in a first connection mode, in response to determining that the signal is a third signal, detecting, by the terminal, the physical downlink channel (JIANG; If the UE detects the wake-up signal, the UE blindly detects the Paging signal or the PDCCH, Par. 0008); and in response to determining that the signal is a fourth signal, not detecting, by the terminal, the physical downlink channel (JIANG; If the UE detects the go-to-sleep signal, the UE does not blindly detect the Paging signal or the PDCCH, Par. 0010); or 
in condition that the terminal is in a second connection mode, in response to determining that the signal is a fifth signal, detecting, by the terminal, the physical downlink channel; and in response to determining that the signal is a sixth signal, not detecting, by the terminal, the physical downlink channel;
wherein in condition that the terminal is in the first connection mode, determining a cyclic shift index of the ZC sequence comprised in the third signal according to a cyclic shift index 3 corresponding to the third signal (JIANG; root sequence 0 is used to indicate that UE A is in a sleep state, Par. 0067), and determining a cyclic shift index of the ZC sequence comprised in the fourth signal according to a cyclic shift index 4 corresponding to the fourth signal (JIANG; At least one subsequence in the predetermined subsequence set is a root sequence of a predetermined sequence, or is obtained by a predetermined sequence subjected to different cyclic shifts, Par. 0039; root sequence 1 is used to indicate that UE A is in a sleep state , Par. 0068 & DO; the complex sequence generator 205 generates a root sequence having the sequence index and generates two complex sequences having a cyclic shift index, par. 0051); 
in condition that the terminal is in the second connection mode, determining a cyclic shift index of the ZC sequence comprised in the fifth signal according to a cyclic shift index 5 corresponding to the fifth signal (JIANG; root sequence 2 is used to indicate that UE A is in a wake-up state , Par. 0069), and determining a cyclic shift index of the ZC sequence comprised in the sixth signal according to a cyclic shift index 6 corresponding to the sixth signal (JIANG; At least one subsequence in the predetermined subsequence set is a root sequence of a predetermined sequence, or is obtained by a predetermined sequence subjected to different cyclic shifts, Par. 0039; root sequence 3 is used to indicate that UE A is in a wake-up state , Par. 0070 & DO; the complex sequence generator 205 generates a root sequence having the sequence index and generates two complex sequences having a cyclic shift index, par. 0051); 
wherein the cyclic shift index 3, the cyclic shift index 4, the cyclic shift index 5 and the cyclic shift index 6 are pre-determined values (DO; When one sequence index is provided from the sequence index table 201 according to the cell ID mapping scheme, Par. 0051), or satisfy that each two of the cyclic shift index 3, the cyclic shift index 4, the cyclic shift index 5 and the cyclic shift index 6 have a maximum cyclic shift spacing between the each two of the cyclic shift index 3, the cyclic shift index 4, the cyclic shift index 5 and the cyclic shift index 6.  

Regarding claim 12, JIANG-HWANG-DO teaches, The method of claim 9, 
	wherein the detecting, by the terminal, the signal, and determining whether to detect the physical downlink channel according to the detection result for the signal comprises: 
detecting, by the terminal, the signal according to a connection mode (JIANG; In each DRX cycle of an idle state or an RRC connected state, Par. 0008): 
in condition that the terminal is in a first connection mode, detecting, by the terminal, the physical downlink channel only when the signal is detected to be a seventh signal (JIANG; If the UE detects the wake-up signal, the UE blindly detects the Paging signal or the PDCCH, Par. 0008; the terminal may perform a predetermined matching operation between only one subsequence of the two subsequences, Par. 0047); or 
in condition that the terminal is in a second connection mode, detecting, by the terminal, the physical downlink channel only when the signal is detected to be an eighth signal;
wherein in condition that the terminal is in the first connection mode, determining a cyclic shift index of the ZC sequence comprised in the seventh signal according to a cyclic shift index 7 corresponding to the seventh signal (JIANG; At least one subsequence in the predetermined subsequence set is a root sequence of a predetermined sequence, or is obtained by a predetermined sequence subjected to different cyclic shifts, Par. 0039; root sequence 1 is used to indicate that UE A is in a sleep state , Par. 0068 & DO; the complex sequence generator 205 generates a root sequence having the sequence index and generates two complex sequences having a cyclic shift index, par. 0051); 
in condition that the terminal is in the second connection mode, determining a cyclic shift index of the ZC sequence comprised in the eighth signal according to a cyclic shift index 8 corresponding to the eighth signal (JIANG; At least one subsequence in the predetermined subsequence set is a root sequence of a predetermined sequence, or is obtained by a predetermined sequence subjected to different cyclic shifts, Par. 0039; root sequence 3 is used to indicate that UE A is in a wake-up state , Par. 0070 & DO; the complex sequence generator 205 generates a root sequence having the sequence index and generates two complex sequences having a cyclic shift index, par. 0051); 
wherein the cyclic shift index 7 and the cyclic shift index 8 are pre-determined values (DO; When one sequence index is provided from the sequence index table 201 according to the cell ID mapping scheme, Par. 0051), or are cyclic shift indexes having a maximum cyclic shift spacing between the cyclic shift indexes.  
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art US 20200029302 A1 teaches wake-up signal at a fixed time/frequency location in Par. 0136.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416